 Case: 4:18-cv-00305-RLW Doc. #: 44 Filed: 02/20/20 Page: 1 of 1 PageID #: 943



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

YVONNE D. NICKS,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )      No. 4:18-CV-00305-RLW
                                                 )
ROBERT L. WILKIE,                                )
United States Secretary of Veterans Affairs,     )
Department of Veterans Affairs,                  )
                                                 )
               Defendant.                        )

                                         JUDGMENT

       Pursuant to the Memorandum and Order entered this same date,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendant's

Amended Motion for Summary Judgment is GRANTED and Plaintiffs Complaint against

Defendant is DISMISSED with prejudice.

       Dated this 20th day of February, 2020.




                                                ~~~~
                                                R  NNIELWHITE
                                                 UNITED ST ATES DISTRICT JUDGE
